Exhibit 8.2 List of Subsidiaries Exact name of registrant as specified in its charter State or other jurisdiction of incorporation or organization Impulsora e Inmobiliaria Regional, S.A. de C.V. United Mexican States Instalaciones y Contrataciones, S.A. de C.V. United Mexican States Servicios Axtel, S.A. de C.V. United Mexican States Avantel, S. de R.L. de C.V. United Mexican States Avantel Infraestructura, S. de R.L. de C.V. United Mexican States Avantel Servicios, S.A. de C.V. United Mexican States Avantel Equipos, S.A. de C.V. United Mexican States Avantel Recursos, S.A. de C.V. United Mexican States Adequip, S.A. United Mexican States Avantel Telecomunicaciones, S.A. de C.V. United Mexican States Telecom Networks, Inc. Delaware, USA
